NOT DESIGNATED FOR PUBLICATION

                                           No. 125,035

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                In the Matter of the Marriage of
                                     MICHAEL A. HOLMES,
                                           Appellant,

                                                v.

                                      HEATHER M. GAGEL,
                                          Appellee.


                                 MEMORANDUM OPINION

        Appeal from Johnson District Court; JACQUELYN E. ROKUSEK, judge. Opinion filed November
18, 2022. Affirmed.


        Christina E. Gondring, of Berkowitz Cook Gondring Driskell & Drobeck, LLC, of Kansas City,
Missouri, for appellant.


        Sarah Carmody, of Sarah Carmody Law, LLC, of Overland Park, for appellee.


Before ATCHESON, P.J., BRUNS, J., and PATRICK D. MCANANY, S.J.


        PER CURIAM: Michael A. Holmes appeals the district court's denial of his "Motion
To Terminate Maintenance, Or, In The Alternative, To Decrease Maintenance." The
parties entered into a Property Settlement Agreement—which was approved by the
district court—in which Holmes agreed to pay his ex-wife, Heather M. Gagel,
maintenance payments until October 30, 2023, unless one of the parties died or Gagel
remarried prior to that date. On appeal, Holmes contends that the district court erred by




                                                 1
not terminating or decreasing his agreed-upon maintenance obligation. Finding no abuse
of discretion, no error of law, and no error of fact, we affirm the district court's decision.


                                               FACTS

       The parties are well aware of the underlying facts. As such, we will not repeat
them in detail in this opinion. Instead, we will briefly summarize the facts in this section
of the opinion and will address additional facts in the analysis section that are material to
the limited issue presented on appeal.


       This divorce action commenced in October 2018. In his domestic relations
affidavit (DRA), Holmes stated that his gross income was $10,944 per month, his net
income was $8,641 per month, and his monthly expenses were $7,421. In Gagel's DRA,
she stated that her gross income was $1,433.17 per month, her net income was $1,252.92
per month, and her monthly expenses were $3,893.45.


       Gagel requested that Holmes pay her maintenance in the amount of $2,239.25 per
month for a period of 60 months. In response, Holmes asked the district court to deny
Gagel's request for maintenance. Significant to the issue presented on appeal, the parties
voluntarily entered into a property settlement agreement that addressed the issue of
maintenance. In entering into the agreement, the parties represented to the district court
that it was fair, just, and equitable. Likewise, the parties acknowledged that the terms of
the agreement represented a negotiated settlement.


       Specifically, the agreement contained the following provision regarding the
payment of maintenance:


               "The parties have further agreed that [Gagel] is in need of maintenance. The
       parties have agreed that based on what [Holmes] was earning at Cerner, he shall pay
       maintenance to [Gagel] in the amount of $1,900.00 per month.

                                                  2
               "The parties further agree that the maintenance in the amount of $1,900.00 per
       month shall be paid beginning on May 1, 2019 and each consecutive month thereafter
       until the first to occur of the following: either parties' death; [Gagel's] remarriage; or
       October 30, 2023. [Holmes] has not waived his rights to claim a change of circumstance
       in the future regarding the reduction of the amount of maintenance or the duration of
       maintenance, as set forth by statute, including his loss of employment in March of 2019."


       At the time the parties entered into the property settlement agreement, Holmes was
temporarily unemployed. As a result, he had no reported income at the time the parties
reached their agreement regarding the amount and length of maintenance. Instead, the
parties based the amount of maintenance on the amount Holmes earned prior to the filing
of the petition for divorce. Fortunately, Holmes was reemployed with Netsmart
Technologies in August 2019 earning a slightly decreased income than he previously had
earned. Specifically, his gross monthly income decreased from $10,944 to $10,358.


       On May 20, 2019, the district court entered a decree of divorce. At the same time,
the district court also approved the property settlement agreement signed by the parties.
Specifically, the district court found the property settlement agreement was voluntarily
entered into by the parties and determined the terms of the agreement to be fair, valid,
just, and equitable. For the next 16 months, Holmes made the maintenance payments in
the amount agreed upon by the parties.


       Claiming a material change in circumstances, Holmes filed a "Motion To
Terminate Maintenance, Or, In The Alternative, To Decrease Maintenance" on
September 30, 2020. In his motion, Holmes alleged that his monthly income had
decreased, that Gagel's income had increased, and that Gagel was residing in a new home
with her boyfriend resulting in a decrease in the amount of her expenses. According to
Holmes, these factors "render the current maintenance order unreasonable and in need of
termination." In the alternative, Holmes argued that the amount of maintenance "should


                                                     3
be modified in accordance with the present incomes and financial circumstances of the
parties."


       In response, Gagel pointed out that none of the agreed-upon events for the
termination of maintenance prior to October 30, 2023, had occurred. She also pointed out
that cohabitation was not listed in the property settlement agreement as one of the events
triggering termination of Holmes' maintenance obligation. She also argued that
modification of the amount of maintenance was unnecessary because Holmes' income
had not decreased so substantially as to constitute a material change in circumstances.
Similarly, Gagel argued that maintenance is transitional in nature and her income had not
increased so substantially as to justify modification in the amount of maintenance.


       After completion of discovery, the district court held an evidentiary hearing via
Zoom on June 2, 2021. At the hearing, the district court heard Holmes' testimony and 20
exhibits were admitted into evidence. The exhibits included Gagel's interrogatory
responses, Gagel's bank statements, Holmes' amended DRA, Gagel's current DRA, and
Gagel's current pay stubs. The district court also reviewed trial briefs submitted by the
parties and the property settlement agreement entered into by the parties. After
consideration of the evidence presented, the district court denied Holmes' motion on the
record. Subsequently, on July 13, 2021, the district court entered a journal entry
formalizing its previous ruling from the bench.


       In ruling against Holmes' motion, the district court found that the parties had
voluntarily agreed that the payment of maintenance in the amount of $1,900 a month was
fair, just, and equitable. The district court also found that the parties had agreed to three
specific events that would trigger termination of the maintenance obligation. Based on
the representations of the parties and the district court's review of the property settlement
agreement, the maintenance obligation became part of the decree of divorce. Moreover,


                                               4
the district court determined that none of the triggering events for termination of
maintenance had occurred.


       Turning to Holmes' allegation of a material change in circumstances, the district
court found:


       "The material change in circumstance that would be required in order to modify the
       maintenance is not predicated upon whether or not Ms. Gagel has a significant other who
       may be contributing to her household income at this time. If the parties had contemplated
       a material change of circumstances to include one or—whether or not Ms. Gagel moved
       in with someone, that would have been set forth in the agreement under the subsection
       related to maintenance, but that was not part of what was contemplated by the parties.
       Instead it was a change of circumstance, which according to the statute, would be a
       material change of circumstance.


               "When you look at this case, the change in circumstances that have been argued
       by Mr. Holmes in this particular matter include the fact that his income has decreased by
       5.4 percent. Today's testimony was, I believe, 7 percent, although from the time of the
       divorce, his income has increased from an amount of 0 to over $120,000. So the fact that
       his income may have been decreased from the amount that he earned prior to the divorce
       is irrelevant here today.


               "The fact that Respondent started a new job and her income increased—well, the
       goal in maintenance is to allow the other party to equalize over time and be able to
       establish themselves and earn their own income. The amount of maintenance that was
       due was due through May 1st, 2019, until October 30th of 2023. It was not a significant
       period of time but enough time to allow Ms. Gagel to try to get back on her feet, find
       employment and start earning additional income.


               ....


               "So what the Court has to consider is what is in this agreement because the Court
       is bound by the agreement before it in considering whether or not this is a material

                                                    5
      change in circumstance. A review of case law would indicate that in this particular case,
      unlike the cases that are cited, there hasn't been a material change in circumstance which
      would warrant either a decrease in the amount of maintenance that the parties agreed was
      fair, just and equitable at a time when Mr. Holmes had no income, particularly in light of
      the fact that he now has an income over $120,000 a year.


              "The material change in circumstance would have to be one that would warrant a
      change at this point in time. The fact that Ms. Gagel has money in her account—there has
      been no evidence as to where that income came from. There has been no information
      pertaining to whether or not she received that income from someone else or perhaps
      inherited income. The Court has no idea where that money came from, but the whole goal
      is for her to get back on her feet. That is why the parties contemplated the maintenance
      when they agreed to $1,900 a month in the contract that both of them signed with the
      provision unless there was a change of circumstance.


              "Quite honestly looking at the contract, considering the fact that Mr. Holmes was
      unemployed at the time that he signed this agreement, the only material change in
      circumstance that the Court could fathom would be if there was some reason Mr. Holmes
      was unable to work at all or was disabled to the [degree] that he couldn't work and
      couldn't pay the maintenance. Because at the time he signed the agreement, he signed the
      agreement with no income and now he has a substantial income from which he can pay
      the maintenance.


              "So the Court would find that based on the agreement of the parties that the Court
      is bound by, that none of the conditions set forth in the property settlement agreement as
      it pertains to maintenance have been met in that both parties are still living, Respondent
      has not remarried, we haven't reached October 30th of 2023, and there has been no
      change in circumstance which would warrant a reduction or termination of maintenance
      at this time."


      Thereafter, Holmes filed a timely notice of appeal to this court. However, he failed
to docket his appeal in a timely manner. Nevertheless, this court granted his motion to



                                                   6
docket the appeal out of time over Gagel's objection. Now that the issue presented has
been fully briefed by the parties, this appeal is ready for decision.


                                          ANALYSIS

       On appeal, the sole issue presented is whether the district court erred by failing to
terminate or decrease the maintenance obligation agreed upon by the parties. Holmes
argues that the decision of the district court "was heavily against the weight of the
evidence." In response, Gagel argues that although the agreed upon maintenance may be
terminated for three specific reasons, none of those reasons have occurred. In addition,
she argues that the district court appropriately exercised its discretion in concluding that
there was not a material change in circumstances warranting a decrease in the amount of
the monthly maintenance payments.


Standard of Review

       Generally, a district court has wide discretion over spousal maintenance. In re
Marriage of Hair, 40 Kan. App. 2d 475, 483, 193 P.3d 504 (2008). Accordingly, a
judgment regarding maintenance should be disturbed on appeal only if there was a clear
abuse of discretion. 40 Kan. App. 2d at 483 (citing In re Marriage of Day, 31 Kan. App.
2d 746, 758, 74 P.3d 46 [2003]). A judicial action constitutes an abuse of discretion only
if it is (1) arbitrary, fanciful, or unreasonable; (2) based on an error of law; or (3) based
on an error of fact. Biglow v. Eidenberg, 308 Kan. 873, 893, 424 P.3d 515 (2018).


       As a general rule, we review a district court's decision whether to modify
maintenance to determine if there is substantial competent evidence to support the ruling.
In re Marriage of Strieby, 45 Kan. App. 2d 953, 961, 255 P.3d 34 (2011). "Substantial
competent evidence constitutes such legal and relevant evidence that a reasonable person
might accept as sufficient to support the trial court's conclusion." In re Marriage of Knoll,


                                               7
52 Kan. App. 2d 930, 935, 381 P.3d 490 (2016). In determining whether there is
substantial competent evidence, we are not to reweigh the evidence nor are we to make
credibility determinations. 52 Kan. App. 2d at 935.


       To the extent that it is necessary for us to interpret the terms of a property
settlement agreement voluntarily entered into by the parties, our review is unlimited. 52
Kan. App. 2d at 939. In such cases, our role is to attempt to "'ascertain and give effect to
the mutual intention of the parties at the time the contract was made.'" 52 Kan. App. 2d at
940 (quoting Hollaway v. Selvidge, 219 Kan. 345, 349, 548 P.2d 835 [1976]). When the
intent of the parties is ascertainable from the plain language of the agreement, we must
enforce the parties' agreement as written. Knoll, 52 Kan. App. 2d at 939-40.


       In addition, we exercise unlimited review over issues involving statutory
interpretation. Strieby, 45 Kan. App. 2d at 976. Absent an ambiguity, the plain language
controls our interpretation of a statute. Only where a statute's language is ambiguous are
we to attempt to determine the Kansas Legislature's intent by applying the cannons of
statutory construction. Nauheim v. City of Topeka, 309 Kan. 145, 149-50, 432 P.3d 647
(2019). Under the canons of statutory construction, we must avoid unreasonable statutory
interpretations that would lead to absurd results. In re Marriage of Traster, 301 Kan. 88,
98, 339 P.3d 778 (2014).


Termination of Maintenance

       When the parties agree upon spousal maintenance as part of their property
settlement agreement that is incorporated into their divorce decree entered by the district
court, the obligation can only be terminated or modified "as prescribed by the agreement
or as subsequently consented to by the parties." In re Marriage of Ehinger, 34 Kan. App.
2d 583, 587, 121 P.3d 467 (2005); see also In re Marriage of Vandenberg, 43 Kan. App.
2d 697, 710, 229 P.3d 1187 (2010). Here, it is undisputed that Holmes and Gagel

                                              8
voluntarily entered into a property settlement agreement that included a maintenance
provision. Furthermore, it is undisputed that the district court incorporated the agreement
into the parties' divorce decree.


       The plain and unambiguous language of the parties' property settlement agreement
provided that Holmes was to pay maintenance to Gagel in the amount of $1,900 per
month from May 1, 2019, until October 30, 2023, unless one of the parties died or Gagel
remarried. We find this provision to be clear and unambiguous. Moreover, we find the
district court's determination that none of these events has occurred to be supported by
substantial competent evidence. Consequently, we conclude that the district court
appropriately found that Holmes' request for termination of his maintenance obligation
should be denied.


Modification of Maintenance

       In the alternative, Holmes' motion requested a decrease in the amount of his
monthly maintenance obligation. Holmes is allowed to seek a modification in the amount
or duration of maintenance under the terms of the property settlement agreement to the
extent allowed by statute. Pursuant to K.S.A. 2021 Supp. 23-2903, a district court has the
discretion to "modify the amounts or other conditions for the payment of any portion of
the maintenance originally awarded that has not already become due . . . ."


       This court has found that the district court has the discretion to modify
maintenance under K.S.A. 2021 Supp. 23-2903 where there has been a material change in
circumstances. See Ehinger, 34 Kan. App. 2d at 589-90. However, there is no precise
definition of what constitutes a material change in circumstances as it relates to the
modification of spousal maintenance. In re Marriage of Hedrick, 21 Kan. App. 2d 964,
968, 911 P.2d 192 (1996). However, in other contexts—such as modification of a child
custody order—it has been held that "[a] material change in circumstances must be of

                                              9
such a substantial and continuing nature as to make the terms of the initial decree
unreasonable." In re Marriage of Nelson, 34 Kan. App. 2d 879, 887, 125 P.3d 1081
(2006) (citing Johnson v. Stephenson, 28 Kan. App. 2d 275, 280, 15 P.3d 359 [2000]).


       One of the relevant factors to consider in determining whether there has been a
material change in circumstances that is sufficient to justify the modification of a
maintenance award is to compare the financial condition of the parties at the time the
property settlement agreement was reached with their financial condition at the time the
modification request is made. See Strieby, 45 Kan. App. 2d at 967. Nevertheless, "a
material change in circumstances is not an event already considered by the separation
agreement." In re Marriage of Freeman, No. 123,568, 2022 WL 1123358, at *13 (Kan.
App. 2022) (unpublished opinion). Specifically, the panel in Freeman found that "a
material change in circumstances is something that changes the dynamics between the ex-
spouses so that the continuation of maintenance payments is unfair." 2022 WL 1123358,
at *13. An example of such unfairness can be found in Ehinger, where a panel of this
court affirmed the district court's granting of a motion to reduce a maintenance award of
$1,200 a month where the ex-husband's gross monthly income dropped from about
$9,000 to $400. 34 Kan. App. 2d at 590.


       Here, contrary to Holmes' claims, the record on appeal reflects that the district
court carefully heard the evidence and arguments presented by the parties. In particular, a
review of the record reveals that the district court properly took into consideration the
respective financial situations of the parties. The district court expressly explained in its
ruling that it had "considered the information pertaining to the amount of income the
parties have and the amount of expenses that the parties have, but those are factors that
are fluid, that can be changed."


       Furthermore, the district court determined that, "the goal in maintenance is to
allow the other party to equalize over time and be able to establish themselves and earn

                                              10
their own income." The district court also found that "the whole goal is for [Gagel] to get
back on her feet" which was "why the parties contemplated the maintenance when they
agreed to $1,900 a month in the contract that both of them signed with the provision
unless there was a change of circumstance."


       We agree with the district court that "[t]he purpose of maintenance is to provide
for the future support of the divorced spouse." Vandenberg, 43 Kan. App. 2d 697, Syl.
¶ 5. Although Gagel's income has increased significantly since the divorce, the district
court found that this does not make the terms of the property settlement agreement
unreasonable or unfair. Rather, a reasonable person could conclude—as did the district
court—that the parties' agreement that Holmes pay maintenance for a period of
approximately four years is serving its purpose by allowing Gagel the ability to provide
for herself in the future.


       Likewise, there is substantial competent evidence in the record to support the
district court's finding that Holmes had no reported income at the time the property
settlement agreement was entered into by the parties. As a result, it was reasonable for
the district court to conclude that Holmes' income had not decreased since that time but
had actually increased. Additionally, even if we accept Holmes' argument on its face, the
record shows that his income had only decreased by three percent at the time of the
hearing. Thus, a reasonable person could conclude that there has not been a substantial
decrease in Holmes' income to warrant a finding that the maintenance obligation
voluntarily agreed to by the parties is unfair.


       In summary, we find that the district court's decision is supported by substantial
competent evidence. Likewise, we do not find the district court's decision to be
unreasonable nor do we find it to be based on an error of law or fact. In particular, we
find the district court's determination that Holmes failed to establish a material change in
circumstances that was substantial and continuing in nature to be supported by the record.

                                              11
We, therefore, conclude that the district court did not abuse its discretion in denying
Holmes' motion.


       Affirmed.




                                             12